Cuyahoga App. No. 68531. Upon appellant’s notice that all state post-conviction proceedings are now exhausted,
IT IS ORDERED by the court that a new execution date be set.
IT IS HEREBY ORDERED by the court that appellant’s sentence be carried into execution by the Wai’den of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Wednesday, the 12th day of January 2000, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that the Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Cuyahoga County.